         CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

 Patterson Companies, Inc.,                            Case No. 21-cv-744
                Plaintiff,
 v.                                                   COMPLAINT FOR
                                                  DECLARATORY JUDGMENT
 XL Specialty Insurance Company,
                Defendant.


      Plaintiff Patterson Companies, Inc. (“Patterson”), by and through its

undersigned attorneys, for its Complaint against XL Specialty Insurance Company

(“XL”), alleges as follows:

                                NATURE OF THE ACTION

               1.     This is an insurance coverage dispute under an excess directors

and officers (“D&O”) liability insurance policy that XL sold to Patterson (the “2017-

18 Policy”).

               2.     XL has disclaimed coverage to Patterson for a securities class

action against Patterson and its former CEO, Scott Anderson, in the United States

District Court for the District of Minnesota, Plymouth County Retirement System v.

Patterson Companies, Inc., et al., No. 0:18-cv-00871-MJD-HB (the “Plymouth Action”).

               3.     Patterson seeks a declaration of certain rights, duties, and

obligations of the parties under the 2017-18 Policy, pursuant to 28 U.S.C. § 2201.

Because XL has disclaimed coverage for the Plymouth Action under the 2017-2018

Policy, actual controversies exist between the parties that are ripe and of sufficient
         CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 2 of 16




immediacy to justify the issuance of a declaratory judgment setting forth the parties’

respective rights and obligations.

                                     THE PARTIES

               4.   Plaintiff Patterson is a Minnesota corporation with its principal

place of business in Minnesota. At all relevant times, Patterson has been in the

business of distributing dental and animal health supplies, equipment, and value-

added services to its customers. Patterson is also the named insured under the 2017-

2018 Policy.

               5.   Upon information and belief, Defendant XL is a Delaware

corporation with its principal place of business in Connecticut. At all relevant times,

XL has been in the business of selling insurance policies, including D&O policies, to

businesses throughout the United States, including in Minnesota.

                             JURISDICTION AND VENUE

               6.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1) because this is an action between a citizen of Minnesota and a citizen of

Delaware and Connecticut, and the amount in controversy exceeds $75,000.

               7.   This Court has personal jurisdiction over XL because XL was, at

all relevant times, systematically engaged in the business of selling insurance policies

that cover policyholders located or conducting business in this district, including

Patterson. Further, under Minn. Stat. § 543.19 XL has (a) consented in writing to

acceptance of personal service of process by the Minnesota Commissioner of



                                           2
          CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 3 of 16




Commerce as required by Minn. Stat. §§ 45.028 and 60A.19; and (b) consented to

acceptance of personal service of process by its appointment of a registered agent for

service of process in Minnesota.

               8.     Venue in this district is proper under 28 U.S.C. § 1391(b)(2)

because a substantial part of the events, acts, or omissions giving rise to Patterson’s

claims occurred in this district.

                                 FACTUAL BACKGROUND
                                     The 2017-18 Policy

               9.     XL issued the 2017-18 Policy to Patterson, policy number

ELU149766-17, for the Policy Period May 1, 2017 to May 1, 2018. The 2017-18 Policy

is attached hereto as Exhibit A (“Ex. A”). This was the third consecutive year in which

XL insured Patterson as its excess D&O liability insurer.

               10.    The 2017-18 Policy applies in excess of Underlying Insurance, 1

which is comprised of a primary policy issued by National Union Fire Insurance

Company of Pittsburgh, PA (the “National Union 2017-18 Primary Policy”) for the

period May 1, 2017 to May 1, 2018 and a first excess policy issued by Travelers

Casualty and Surety Company of America for the same period (the “Travelers 2017-

18 Excess Policy”). The full terms and conditions of the 2017-18 Policy, including its

limit of liability, are set forth in Ex. A.




1      Unless otherwise defined, capitalized terms have the meaning given to them
in the 2017-18 Policy.


                                              3
         CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 4 of 16




              11.    As relevant here, the 2017-18 Policy follows form to and

incorporates the terms and conditions of the National Union 2017-18 Primary Policy.

More specifically, the 2017-18 Policy’s Insuring Agreement provides in relevant part:

“Coverage hereunder will apply in conformance with the terms, conditions,

endorsements and warranties of both the Primary Policy . . . and of any other

Underlying Excess Policy . . . . To the extent that any terms, conditions, and

endorsements of the Policy may be inconsistent with any terms, conditions, and

endorsements of the Underlying Insurance, the terms, conditions and endorsements

of this Policy shall govern.” See Ex. A at Excess Policy Declarations and Excess Policy

Coverage Form. The Travelers 2017-18 Excess Policy also incorporates by reference

the insuring clauses, warranties, definitions, terms, conditions, exclusions, and other

provisions contained in the National Union 2017-18 Primary Policy. The National

Union 2017-18 Primary Policy is attached hereto as Exhibit B (“Ex. B”).

              12.    The National Union 2017-18 Primary Policy’s Insuring

Agreement provides, in relevant part, that the policy’s coverage applies to Claims first

made against an Insured during the Policy Period. See Ex. B at 1.

              13.    Pursuant to Insuring Agreement B of the National Union 2017-18

Primary Policy, XL agreed to pay, among other things, the “Loss of an Organization

that arises from any . . . Claim . . . made against any Insured Person . . . for any Wrongful

Act of such Insured Person[.]” See id.




                                             4
         CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 5 of 16




              14.    Pursuant to Insuring Agreement C of the National Union 2017-18

Primary Policy, XL agreed to pay, among other things, the “Loss of any Organization .

. . arising from any Securities Claim made against such Organization for any Wrongful

Act of such Organization[.]” See id.

              15.    The National Union 2017-18 Primary Policy covers “Insureds,”

which includes any “Insured Person” and “Organization.” “Insured Person” is defined

as including any “Executive of an Organization,” which in turn is defined as including

any “past, present and future duly elected or appointed director [or] officer.”

“Organization” is defined to include the “Named Entity,” which is Patterson. See id. at

pages 1 and 17-26.

              16.    “Loss” is defined in relevant part as including “damages,

settlements, judgments (including pre/post-judgment interest on a covered

judgment)” and “Defense Costs.” See id. at pages 21-22.

              17.    “Claim” is defined in relevant part as including “a written demand

for monetary, non-monetary or injunctive relief” and includes “any Securities

Claim[.]” See id. at page 17.

              18.    “Securities Claim” is defined in relevant part as including a Claim

made against any Insured “alleging a violation of any federal, state, local or foreign

regulation, rule or statute regulating securities (including but not limited to the

purchase or sale or offer or solicitation of an offer to purchase or sell securities) which

is: (i) brought by any person or entity alleging, arising out of, based upon or



                                            5
         CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 6 of 16




attributable to the purchase or sale or offer or solicitation of an offer to purchase or

sell any securities of an Organization; or (ii) brought by a security holder of an

Organization with respect to such security holder’s interest in securities of such

Organization[.]” See id. at page 25.

              19.   “Wrongful Act” is defined in relevant part as including “any actual

or alleged breach of duty, neglect, error, misstatement, misleading statement,

omission or act[.]” With respect to an Organization, the actual or alleged breach of

duty, neglect, error, misstatement, misleading statement, omission or act must be

“solely in regard to a Securities Claim.” See id. at page 25.

                              The 2015 Warranty Letter

              20.   In or about May 2015, as part of its underwriting process for the

first excess D&O policy XL sold to Patterson, for the 2015-16 policy year, XL required

that Patterson’s then-CEO execute an Excess Limits Warranty and Representation

Letter (the “2015 Warranty Letter”). A copy of the 2015 Warranty Letter is attached

hereto as Exhibit C (“Ex. C”). The text of the 2015 Warranty Letter was drafted to the

requirements of XL, and was prepared only for the 2015-16 policy period. As is

common with such letters, it served the limited purpose of facilitating Patterson’s

procurement of additional excess limits for the policy year in which Patterson first

sought such limits, by making excess carriers such as XL comfortable with the risk at

the outset.




                                            6
          CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 7 of 16




             21.    The 2015 Warranty Letter provided, in relevant part, that

“[s]olely with respect to the proposed limits of liability[,]” with respect to certain

specified types of matters not disclosed thereunder, “[i]t is understood and agreed

that if any claim, suit, action, investigation, knowledge or information [of any act,

error or omission which may reasonably be expected to give rise to a claim] exists,

then (i) such claim, suit, action, investigation, knowledge and information; and (ii)

any future claim, suit, action and investigation arising therefrom, is excluded from

coverage under the proposed limit of liability[.]” See Ex. C.

             22.    When the 2015-16 policy expired, XL renewed the policy for the

2016-17 policy year, without requesting an extension of the 2015 Warranty Letter,

without requesting an additional warranty, and without proposing an exclusion

barring coverage for any matters that were purportedly subject to the 2015 Warranty

Letter.

             23.    When the 2016-17 policy expired, XL again renewed, issuing the

2017-18 Policy without requesting an extension of the 2015 Warranty Letter, without

requesting an additional warranty, and without proposing an exclusion barring

coverage for any matters that were purportedly subject to the 2015 Warranty Letter.

             24.    As early as December 2015 and at other times thereafter prior to its

issuance of the 2017-2018 Policy, XL was repeatedly informed of antitrust matters

involving Patterson—including in Patterson’s filings with the U.S. Securities and

Exchange Commission, which were included within Patterson’s application for XL’s



                                           7
         CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 8 of 16




policy in both Spring 2016 and Spring 2017 for the May 1 renewals each year. See Ex. B

at p. 17. XL never asserted that any of these matters were subject to the 2015 Warranty

Letter or any policy exclusion relating to the 2015 Warranty Letter . . . until Patterson

sought coverage for the Plymouth Action (and even then, only a year and a half after

receiving notice of the Plymouth Action).

                                 The Plymouth Action

             25.    On or about March 28, 2018, Patterson shareholders brought the

Plymouth Action.

             26.    On or about January 18, 2019, all defendants to the Plymouth

Action filed a motion to dismiss the action in its entirety. ECF No. 89. 2

             27.    On or about July 25, 2019, the Honorable Steven E. Rau (“Judge

Rau”) issued a report and recommendation granting in part and denying in part the

defendants’ motion to dismiss. (“R&R”). ECF No. 112. A copy of the R&R is attached

hereto as Exhibit D (“Ex. D”). On or about September 10, 2019, the Honorable Michael

J. Davis (“Judge Davis”) issued his order adopting Judge Rau’s R&R. ECF No. 115. A

copy of Judge Davis’ order is attached hereto as Exhibit E (“Ex. E”).

             28.    Judge Rau’s R&R limited the Plymouth Action to allegedly

wrongful actions of Patterson’s former CEO, Scott Anderson, and against Patterson

for Mr. Anderson’s allegedly wrongful actions. Those alleged wrongful actions are



2     “ECF No. __” refers to the docket number of the cited filing in the Plymouth
Action.


                                            8
        CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 9 of 16




comprised of affirmative alleged misrepresentations, actionable under Section 10(b)

of the Exchange Act, Rule 10b-5(b), and Section 20(a) of the Exchange Act, as to

Patterson’s course of dealing with group purchasing organizations (“GPOs”), which,

following disclosure regarding a U.S. Federal Trade Commission (“FTC”) proceeding

alleging misconduct as to GPOs, allegedly resulted in decreases in the price of

Patterson stock. Patterson and Mr. Anderson contest these allegations and are

vigorously defending the Plymouth Action.

             29.    On or about September 28, 2020, the Court granted the Plymouth

plaintiffs’ Motion to Certify Class, Appoint Class Representative and Appoint Class

Counsel. On or about October 12, 2020, Defendants filed a petition for interlocutory

review of the class certification order with the Eighth Circuit Court of Appeals, which

was denied on or about November 12, 2020. The case is thus proceeding.

                               The Coverage Dispute

             30.    Patterson timely notified XL of the Plymouth Action by letter

dated March 30, 2018.

             31.    Patterson has kept XL and its other carriers fully apprised of the

developments in the case and has met all conditions and requirements for coverage

under the 2017-18 Policy.

             32.    By letter dated April 24, 2018, XL responded to Patterson’s March

30, 2018 notice of the Plymouth Action. XL’s letter merely set forth the 2017-18

Policy’s limit of liability and attachment point, requested copies of underlying



                                          9
        CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 10 of 16




insurers’ coverage positions, requested that XL be copied on future correspondence

and kept apprised of further developments, and stated that XL “reserved all rights.”

XL’s letter did not cite the 2015 Warranty Letter or any exclusion as a potential basis

for denying coverage for the Plymouth Action, nor did it raise any other substantive

coverage defense. XL only did so, for the first time, nearly a year and a half later.

             33.    After Judge Davis’ September 10, 2019 order adopting the R&R,

XL issued a letter on or about September 19, 2019 stating that coverage was

precluded, principally on the ground that the 2015 Warranty Letter bars coverage for

the Plymouth Action under the 2017-2018 Policy—i.e., a policy issued two years after

the policy to which the 2015 Warranty Letter applied. After Patterson objected to the

applicability of the 2015 Warranty Letter by letter on or about October 15, 2019, XL

supplemented its newly-minted position in a second letter on or about October 30,

2019.

             34.    XL’s stated position is that the 2015 Warranty Letter was

incorporated into the 2017-18 Policy as part of the “Application” for that policy. XL

asserts that several items—a July 2014 Civil Investigative Demand (“CID”) from the

Texas Attorney General, 3 August 6, 2014 and May 7, 2015 CIDs from the Arizona

Attorney General, and an April 9, 2015 Texas Attorney General petition and judgment

in a proceeding against Benco Dental, to which Patterson was not a party—were not


3     The Texas CID was issued on or about July 18, 2014, although XL’s October 30,
2019 coverage letter characterizes it a “a July 7, 2014 Civil Investigative Demand from
the Texas Attorney General.”


                                           10
        CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 11 of 16




disclosed in the 2015 Warranty Letter, and that the Plymouth Action “arises” from

those matters and is therefore excluded from coverage under the 2017-18 Policy

based on the 2015 Warranty Letter.

             35.    XL’s position is incorrect for numerous reasons, as Patterson

explained to XL in additional letters dated November 5, 2019 and August 13, 2020, as

well as during multiple telephone conversations during the summer of 2020.

             36.    First, the 2015 Warranty Letter and the exclusionary language

therein does not apply to the 2017-18 Policy, i.e., a policy issued two years later. The

2015 Warranty Letter applies only to the policy year for which it was issued, the

2015-16 policy period. This is the case because, among other reasons:

          a. The 2017-2018 Policy does not contain any language incorporating the

             2015 Warranty Letter’s exclusionary provision into the policy.

          b. Neither the 2015 Warranty Letter itself, nor any other agreement

             between the parties, indicates that the 2015 Warranty Letter applies to

             anything other than the underwriting of the 2015-16 XL policy and

             Claims arising in that policy period, consistent with the fact that 2015-

             16 was the first policy year in which Patterson sought additional excess

             limits from XL. Indeed, the 2015 Warranty Letter states that it applies

             “[s]olely with respect to the proposed limits of liability”—a clear

             reference to the underwriting of the 2015-16 policy, for which XL

             required the 2015 Warranty Letter. See Ex. C (emphasis added).



                                          11
        CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 12 of 16




         c. XL renewed the policy twice (in 2016 and 2017) without requesting an

            extension of the stale 2015 Warranty Letter, an additional warranty, or

            an exclusion barring coverage for any matters that were purportedly

            subject to the 2015 Warranty Letter.         XL did this despite being

            repeatedly informed of antitrust matters involving Patterson, beginning

            at least as early as December 2015, when Patterson described such

            matters in filings with the U.S. Securities and Exchange Commission, all

            of which were included within Patterson’s application for XL’s policy in

            2016 and 2017. See Ex. B at p. 17. XL never notified Patterson or

            otherwise indicated that it considered the coverage in subsequent policy

            years to be limited by the stale warranty letter.

            37.    Second, even assuming that the parties had acted differently, and

agreed that the 2015 Warranty Letter did apply to the 2017-18 Policy, it still would

not operate to bar coverage for the Plymouth Action. Among other reasons:

         a. The Plymouth Action is a securities fraud case, and its allegations do not

            “arise from” any matters that could or should have been disclosed under

            the 2015 Warranty Letter.

         b. If the 2015 Warranty Letter was, in fact, incorporated into the 2017-18

            Policy as part of its Application, as XL asserts, the 2015 Warranty Letter

            would still not operate as a coverage exclusion. The 2017-18 Policy

            narrowly limits XL’s remedy with respect to warranties in the



                                         12
        CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 13 of 16




            Application to seeking rescission, and then only if the warranties

            “materially affected either the acceptance of the risk or the hazard

            assumed by the Insurer under the policy[.]” See Ex. B at page 17,

            Endorsement Nos. 39 and 40. This cannot have been the case here,

            where: (i) Patterson’s SEC filings disclosing antitrust matters were also

            part its Application for the 2017-18 Policy and the previous years’

            policies; (ii) in any event, the Plymouth Action did not arise from any

            other matters that could or should have been disclosed in the 2015

            Warranty Letter; and (iii) there was no intent to deceive or defraud XL.

            38.    Third, again, assuming that the 2015 Warranty Letter does

somehow apply to the 2017-18 Policy, XL has waived the right to assert any coverage

defense based on the 2015 Warranty Letter because it waited nearly a year and a half

after receiving notice of the Plymouth Action to assert any such defense. XL is also

estopped from asserting such defense because it twice renewed the policy, in

exchange for lucrative premiums, without ever informing Patterson that the 2015

Warranty Letter would limit coverage under policies subsequent to the 2015-16

policy (the year for which the letter was issued)—in spite of XL’s receipt of

information regarding antitrust matters involving Patterson at least as early as

December 2015, which XL now asserts implicate the 2015 Warranty Letter.

            39.    Patterson disputed XL’s position in writing on multiple occasions,

including by letter on or about October 15, 2019, November 5, 2019 and August 13,



                                        13
        CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 14 of 16




2020. In August 2020, Patterson explored potential settlement of the Plymouth

Action in a mediation with the plaintiffs (its second such attempt), and sought XL’s

consent and participation in that effort. XL again asserted the 2015 Warranty Letter

as a basis for disclaiming coverage for the Plymouth Action under the 2017-18 Policy.

XL’s position leaves Patterson in a position of uncertainty as to the availability of

coverage for the Plymouth Action. Patterson and XL participated in mediation on

January 19, 2021, but were unable to resolve their dispute.

                               CAUSE OF ACTION
                           (DECLARATORY JUDGMENT)

             40.    Patterson repeats and realleges the allegations set forth in the

preceding paragraphs as if fully set forth herein.

             41.    As set forth above, XL disclaimed coverage for the Plymouth

Action on the basis of the 2015 Warranty Letter.

             42.    The 2015 Warranty Letter, however, does not apply to the 2017-

18 Policy. The 2015 Warranty Letter applies only to the policy year for which it was

issued, the 2015-16 policy period.

             43.    Even if the 2015 Warranty Letter does apply to the 2017-18

Policy, it still would not bar coverage for the Plymouth Action, because the Plymouth

Action does not “arise from” any matters that could or should have been disclosed

under the 2015 Warranty Letter.

             44.    By reason of the foregoing, an actual and justiciable controversy

exists between Patterson and XL.


                                          14
        CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 15 of 16




               45.   Pursuant to 28 U.S.C. § 2201, Patterson seeks a judgment

declaring that the 2015 Warranty Letter does not apply to the 2017-2018 Policy. In

the event that the Court determines that the 2015 Warranty Letter does apply to the

2017-18 Policy, Patterson seeks a declaration that the 2015 Warranty Letter does not

operate to bar coverage for the Plymouth Action under the 2017-18 Policy.

                                 PRAYER FOR RELIEF

      WHEREFORE, Patterson respectfully demands judgment against XL as set

forth below:

      1.       A declaration by this Court in favor of Patterson and against XL that,

pursuant to the terms of the 2017-18 Policy and under applicable law, the 2015

Warranty Letter does not apply to the 2017-18 Policy, or, in the event that the Court

determines that the 2015 Warranty Letter applies to the 2017-18 Policy, that the

2015 Warranty Letter does not bar coverage for the Plymouth Action under the 2017-

18 Policy.

      2.       Such other relief as the Court may deem just and proper.


Date: March 20, 2021.                   s/Robert J Gilbertson
                                        Matthew D. Forsgren (# 246694)
                                        Robert J. Gilbertson (# 22361X)
                                        FORSGREN FISHER MCCALMONT DEMAREA
                                        TYSVER LLP
                                        225 South 6th Street, Suite 1750
                                        Minneapolis, MN 55402
                                        (612) 474-3300
                                        mforsgren@forsgrenfisher.com
                                        bgilbertson@forsgrenfisher.com


                                          15
CASE 0:21-cv-00744-SRN-HB Doc. 1 Filed 03/20/21 Page 16 of 16




                           Peter M. Gillon
                           Benjamin D. Tievsky
                           (pro hac vice motions forthcoming)
                           PILLSBURY WINTHROP SHAW PITTMAN
                           LLP
                           1200 17th Street, NW
                           Washington, DC 20036
                           (202) 663-8000
                           peter.gillon@pillsburylaw.com
                           benjamin.tievsky@pillsburylaw.com

                           Attorneys for Plaintiff
                           Patterson Companies, Inc.




                             16
